IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


RONALD DANDAR,                           : No. 90 WM 2016
                                         :
                    Petitioner           :
                                         :
                                         :
             v.                          :
                                         :
                                         :
ERIE COUNTY CLERK OF RECORDS,            :
                                         :
                    Respondent           :


                                     ORDER



PER CURIAM

      AND NOW, this 16th day of September, 2016, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and the

Application for Relief are DENIED.